OPINION — AG — ** RECIPROCAL AGREEMENT — OFFICERS ** QUESTION: DOES THE COMMISSIONER OF PUBLIC SAFETY HAVE THE AUTHORITY TO ENTER INTO A RECIPROCAL AGREEMENT WITH THE APPROPRIATE OFFICERS OF EACH OF THE RESPECTIVE STATES WILL HONOR OR ENFORCE THE ORDERS OF THE OFFICERS OF THE OTHER STATE RELATING TO FINANCIAL RESPONSIBILITY IN CONNECTION WITH THE OPERATION OF MOTOR VEHICLES. (ACCIDENTS, AGREEMENT, CONTRACTS) CITE: 47 Ohio St. 351 [47-351], 47 Ohio St. 502 [47-502], 74 Ohio St. 423 [74-423] (RICHARD M. HUFF)